DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (claims 1-3, 5-7, and 9-11) in the reply filed on 10/20/2021 is acknowledged.
Claims 4, 8, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.
Claims 4, 8, and 12-20 are currently withdrawn.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hunter (GB 2047834).


    PNG
    media_image1.png
    457
    718
    media_image1.png
    Greyscale


Re Clm 1: Hunter discloses a fluid-transmission line (see Figs. 1 and 2 and Page 1, lns. 5-15, 70-78, 83-88 and Page 1 ln. 115 through Page 2, ln 63; also note for Fig. 2 that there is a mirrored half not shown, and that which is not shown would be in a similar configuration as that illustrated in Fig. 1; for ease of understanding, the above image was made by the examiner to help illustrates the missing mirrored image structure and is referred to in the rejection(s) below) comprising: a first pipe (10, see above on the right) having a first polymer sleeve (11, see above on the right) lining an interior of the first pipe, the first polymer sleeve enclosing a first fluid-transmission channel (see above on the right) and comprising a first sleeve terminal end (the end that abuts 14 and 15, see above on the right) and a first sleeve interior diameter (see the inner diameter of 11, see above on the right); 

wherein the first sleeve terminal end and the second sleeve terminal end face towards one another (see above, and similar to Fig. 1), and are spaced apart by a sleeve- transition gap (see above, and similar to Fig. 1, the gap between 11 and the other 11 and that extends radially outwards); and 
a sleeve retainer (14, 15, and 16 on the right and the other 14, 15, and 16 on the left above, in a similar configuration as in Fig. 1) comprising, 
a first tubular body (14 on the right above) positioned in the first fluid-transmission channel at the first sleeve terminal end of the first polymer sleeve (see above); 
a second tubular body (the other 14 on the left above) positioned in the second fluid-transmission channel at the second sleeve terminal end of the second polymer sleeve (see above); and 
one or more portions (15 and 16 on the right and the other 15 and 16 on the left, see above) protruding into the sleeve-transition gap and having a third diameter that is greater than the first sleeve interior diameter and the second sleeve interior diameter (see above).  

Re Clm 3: Hunter discloses wherein the first and second tubular bodies each comprises one or more barbs frictionally engaging an interior surface of the first and second polymer sleeves (radially at 17 on the right and radially at the other 17 on the left), respectively (note applicant’s original specification in paragraphs [0033] and [0043] indicate that barbs are “protuberances include one or more barbs 240A, 240B, and 240C“ and “a plurality of barbs 340A, 340B, and 340C”, respectively, and these barbs are illustrated as rounded members, similar to that illustrated by Hunter). 
Re Clm 5: Hunter discloses wherein the one or more portions protruding into the sleeve-transition gap comprise one or more flanges (see above).  
Re Clm 6: Hunter discloses wherein the first and second pipes each have an interior diameter, and wherein the third diameter is larger than the interior diameters of the first and second pipes first sleeve interior diameter and the second sleeve interior diameter (see above).  


    PNG
    media_image2.png
    423
    726
    media_image2.png
    Greyscale


Re Clm 7: Hunter discloses wherein first and second tubular bodies (14 on the right and 14 on the left, see above, and similar in configuration to Fig. 1) include terminal ends (the end of 14 on the right that terminate in to 15 on the right and the other end of the other 14 on the left that terminate in to the other 15 on the left, see above, and similar in configuration to Fig. 1) that abut at a position aligned with the one or more portions protruding into the sleeve-transition gap (see 1001 above).
Re Clm 9: Hunter discloses a first flange (20 on the right, see above) coupled to the first pipe (see above) and a second flange (the other 20 on the left, see above) coupled to the second pipe (see above), wherein the first and second flanges are coupled to one another (the above configuration would have been coupled to one another similar to that illustrated in Fig. 1), and wherein the one or more portions 
Re Clm 10: Hunter discloses wherein the first flange includes a first flange base (the base extending from/at 21 on the right, see above) coupled to the first pipe (see above) and a first conical skirt (at 27 on the right, see above) extending from the first flange base (see above); wherein the second flange includes a second flange base (the other base extending from/at the other 21 on the left, see above) coupled to the second pipe (see above) and a second conical skirt (at 27 on the left, see above) extending from the second flange base (see above); wherein the first and second conical skirts include angled surfaces (at 27 and the other 27) that face towards one another (see above); and wherein the one or more portions protruding into the sleeve-transition gap are positioned directly between the angled surfaces (see above) of the first and second conical skirts and include chamfered surfaces (18 on the right and the other 18 on the left, see above) that abut face-to-face with the angled surfaces (see above).  
Re Clm 11: Hunter discloses wherein the first flange includes a first annular brim (the portion of the flange which contains 22 on the right, see above) coupled to the first conical skirt (see above); wherein the second flange includes a second annular brim (the portion of the flange which contains 22 on the left, see above) coupled to the second conical skirt (see above); and wherein the first and second annular brims are coupled to one another (via the nuts and bolts, similar to that illustrated in Fig. 1) and enclose the one or more portions that protrude into the gap and that are positioned between the angled surfaces (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (flange members and their retaining means) which are similar to the applicant’s claimed invention; GB-904975, US-20040164554, US-20050257848, US-3151869, US-7107662, and US-7407165.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/01/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679